By the court.
The argument on the return to this habeas corpus has been conducted with singular ingenuity. Several important points *240have been made, on all of which it appears to be neither necessary nor eligible to deliver our opinions.
It is of great consequence to the community, that the decisions of courts and judges, on this subject particulary, should be uniform. We ' have no difficulty in saying, that Samuel Blackmore was not an inhabitant of Westmoreland or Washington counties, within the true meaning of the acts of 1st March 1780, or 13th April 1782, at the times required by either of those laws ; and likewise that the negroes not being within the disputed territory, or even within the state, at either-of those times, they could not afterwards be introduced as slaves. We are therefore of opinion, that Cassandra and Lydia are to be deemed free women, and discharge them from the custody of Aberilla Blackmore, the defendant.